DETAILED ACTION (Ex parte Quayle)

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The IDS filed on June 24, 2020 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Ex parte Quayle
3.	This application is in condition for allowance except for the following formal matters: 
In the claims (all issues are non-substantive, and appear to be typographical errors):
In claim 67, on line 2, “region. spaced” should be replaced with --region spaced--
In claim 77, on line 6, “an. angle” should be replaced with --an angle--

In the drawings:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212c” has been used to designate both a bottom end of a tine in Fig. 1, and the thermally responsive link in Fig. 7.  In light of the specification, it appears that the use of “212c” in Fig. 1 is incorrect.  



The drawings are also objected to because reference character “P1”, shown on the right side of the Fig. 1 drawing page, does not seem to indicate anything.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference number “26”, on line 9 of paragraph [0030], is not found in the drawings. 
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Reference numbers “160”, “206”, “208” and “210” in Fig. 1; reference numbers “110a”, “110b”, “110c” and “110j” in Fig. 2; and reference number “31” in Fig. 3, are not found in the specification.



Allowable Subject Matter
4.	Claims 64-85 are allowed (inclusive of the suggested amendments to correct the typographical errors in claims 67 and 77, addressed in paragraph 3 above).

5.	The following is a statement of reasons for the indication of allowable subject matter:
Since claim 64 is identical to previously allowed claim 1 of parent application No. 15/574,380 (now abandoned), the claims are allowable for the same reasons clear of record in the parent application.



Conclusion
6.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752